DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, 8-10, 12, 14-15, 17, 19-25, 29, 31, and 33-41 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul E. Rossler on 06/24/2022.

In the claims: 
Claim 1, lines 24-28 have been amended as follows:
	“a coupling including a pin (62) that extends between the first end portion (27a) of the moveable arm (26) and the hydraulic actuator (28) in the radial direction  through the first sidewall of the first end portion (27a) of the slot  and arranged to couple between the first end portion (26a) of the movable arm and the hydraulic actuator (28);”

Claim 25, lines 26-31 have been amended as follows:
	“the apparatus further comprising a coupling including a pin (62) that extends between the first end portion (27a) of the moveable arm (26) and the hydraulic actuator (28) in the radial direction  through the first sidewall of the first end portion (27a) of the slot  and arranged to couple between the first end portion (26a) of the movable arm and the hydraulic actuator (28).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676